        Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 1 of 32



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 THOMAS WILSON, JOHN
 GALVAGNO, and ERICA CRUZ
 individually and on behalf of
 all others similarly situated,

                          Plaintiffs,               Case No.: 1:18-cv-03285-JKB
 vs.


 THE CORDISH COMPANIES, INC.                        JURY TRIAL DEMANDED
 601 E. Pratt Street, 6th Floor
 Baltimore, MD 21202

 ENTERTAINMENT CONSULTING
 INTERNATIONAL, LLC
 601 E. Pratt Street, 6th Floor
 Baltimore, MD 21202

 PL PHASE ONE OPERATIONS L.P.
 D/B/A XFINITY LIVE! PHILADELPHIA
 AND 1100 SOCIAL
 601 E. Pratt Street, 6th Floor
 Baltimore, MD 21202

 PL PHASE ONE OPERATIONS G.P.,
 INC. D/B/A XFINITY LIVE!
 PHILADELPHIA
 AND 1100 SOCIAL
 601 E. Pratt Street, 6th Floor
 Baltimore, MD 21202

                          Defendants.


                    FIRST AMENDED CLASS ACTION COMPLAINT

       Plaintiffs Thomas Wilson, John Galvagno, and Erica Cruz, individually and on behalf of

all others similarly situated, bring this action against Defendants The Cordish Companies, Inc.

(hereinafter “Cordish”), Entertainment Consulting International, LLC (hereinafter “ECI”), PL

Phase One Operations L.P. and PL Phase One Operations, G.P., Inc. d/b/a XFINITY Live!
          Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 2 of 32



Philadelphia and 1100 Social (collectively hereinafter “XFINITY Live!”, and all together,

“Defendants”). Plaintiffs seek redress for Defendants’ practice of sending text messages to cellular

telephone numbers in violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C.

§ 227, et seq. Plaintiffs, for their Class Action Complaint, allege the following based upon personal

knowledge as to themselves and their own acts and experiences, and as to all other matters, upon

information and belief:

                                             PARTIES

         1.    At all times relevant hereto, Plaintiffs Thomas Wilson, John Galvagno, and Erica

Cruz have been residents of Philadelphia County, Pennsylvania.

         2.    Defendant The Cordish Companies, Inc., is a Maryland corporation with its

principal place of business at 601 E. Pratt Street, Baltimore, MD 21202.

         3.    Defendant Entertainment Consulting International, LLC is a Maryland limited

liability company with its principal place of business at 601 E. Pratt Street, Baltimore, MD 21202.

         4.    Defendant PL Phase One Operations, L.P. is a Pennsylvania limited partnership

with its principal place of business at 601 E. Pratt Street, 6th Floor, Baltimore, MD 21202.

         5.    Defendant PL Phase One Operations, G.P., Inc. is a Pennsylvania general

partnership with its principal place of business at 601 E. Pratt Street, Baltimore, MD 21202.

         6.    The PL Phase One entities are general partners (see Doc. 7) that own and operate

XFINITY Live! Philadelphia and 1100 Social. XFINITY Live! and 1100 Social are fictitious

entities with their principal place of business at 1100 Pattison Avenue, Philadelphia, Pennsylvania

19148.

         7.    Cordish and ECI effectuates and oversees all, or substantially all, of the advertising

and/or marketing decisions taken its venues, including XFINITY Live! and 1100 Social. As



                                                 -2-
         Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 3 of 32



described below, these venues are not independent ventures, but rather a direct extension of the

Cordish brand itself, and have their day-to-day operations dictated by and through ECI, itself a

division of Cordish.

       8.      The marketing decisions controlled by Cordish and ECI include, but are not limited

to, (i) the collection of names and cellular telephone numbers of customers or prospective

customers, (ii) the development of an Automated Telephone Dialing System (“ATDS”) for sending

text messages, and (iii) the use ATDS to send advertising and/or telemarketing text messages en

masse to such cellular telephone numbers.

                                      JURISDICTION AND VENUE

       9.      This Court has federal question subject matter jurisdiction over this action pursuant

to 28 U.S.C. § 1331.

       10.     This Court has personal jurisdiction over all Defendants and venue is proper in this

District pursuant to 28 U.S.C. § 1391(b)(2), because Defendants’ principal place of business is

located in Baltimore, Maryland, because Defendants’ advertising and/or marketing operations are

based in Baltimore, Maryland, and/or because substantial and relevant events and/or omissions

related to Defendants’ violations of the TCPA took place in Baltimore, Maryland.

       11.     Defendants are separately created entities, however, each one operates out of the

same location at 601 East Pratt Street, Baltimore, Maryland, and each is controlled by the same

agents, officers, and/or directors.

       12.     Defendants’ affiliations with the state of Maryland are so “continuous and

systematic” as to render them at home in this District, because Defendants’ regular and systematic

corporate decision-making is made within the Maryland offices at 601 East Pratt Street.

       13.     Defendant PL Phase One Operations G.P., Inc. identifies itself on the Pennsylvania



                                                -3-
         Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 4 of 32



Business Entities database as the owner of XFINITY Live! and also identifies its base of operations

and mailing address as 601 East Pratt Street, Baltimore, Maryland.

       14.     Defendant PL Phase One Operations L.P. makes regular corporate decision-making

out of the Baltimore, Maryland address, including but not limited to, Universal Licensing System

applications to the Federal Communications Commission that identify 601 East Pratt Street,

Baltimore, Maryland as the primary address.

       15.     Defendants’ website “terms and conditions”, dated May 21, 2018, and July 25,

2018, specifically identify 601 East Pratt Street in Baltimore, Maryland as the contact location for

all Defendants.1 Although by definition the Classes are not subject to the terms of Defendants’

May 21, 2018 or July 25, 2018 website terms of use, such terms specifically require that any

dispute against ECI or any of its clients (defined as including Xfinity Live!, PL Phase One, LP,

and PL Phase One Operations LP) “must be brought” in Baltimore County, Maryland courts, to

wit:

               ANY DISPUTE MUST BE BROUGHT IN THE STATE OR FEDERAL
               COURTS LOCATED IN OR HAVING JURISDICTION OVER
               BALTIMORE COUNTY, MARYLAND AND YOU HEREBY
               CONSENT AND WAIVE ALL OBJECTIONS TO THE EXCLUSIVE
               JURISDICTION OF SUCH COURTS.2

                                      NATURE OF THE ACTION

       16.     XFINITY Live! is an entertainment establishment located in downtown

Philadelphia. 1100 Social is a drinking establishment located within XFINITY Live!

       17.     Both XFINITY Live! and 1100 Social are fictitious names utilized by Cordish and

ECI, which have exclusive and complete control over the actual operation of these venues. This


1
       https://www.xfinitylive.com/terms
2
       Id. Plaintiffs dispute that Defendants’ website terms of use apply to their claims, and merely cite
       to such terms as support for Plaintiffs’ jurisdictional allegations.


                                                  -4-
         Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 5 of 32



control extends directly to the marketing and promotion of the bars.

       18.       Between July 30, 2014 and April 4, 2018, Defendants caused text messages to be

sent to the cellular telephones of Plaintiffs and the putative Class members in violation of the

TCPA. Defendants sent these messages for the purposes of advertising and marketing the products

and services of XFINITY Live! and 1100 Social, to increase their revenue and expand their

customer base.

       19.       Specifically, Defendants (either directly or through a third-party telemarketer) sent

unsolicited text messages to the cellular telephones of Plaintiffs and the putative Class members

promoting specials and events at XFINITY Live! and/or 1100 Social and encouraging Plaintiffs

and the putative Class members to visit XFINITY Live! and/or 1100 Social with their friends.

       20.       By sending the text messages alleged in this Complaint, Defendants have caused

Plaintiffs and the putative Class members (as defined herein) actual harm.

       21.       On information and belief, Defendants routinely sent, and continue to send, the text

messages despite the fact that Plaintiffs and the putative Class members:

                 (a)    never provided prior express consent in writing, or otherwise, for

                        Defendants to send advertising or telemarketing text messages to their

                        cellular telephone numbers; and/or

                 (b)    never provided prior express consent in writing, or otherwise, for

                        Defendants to send text messages to their cellular telephone numbers using

                        an automatic telephone dialing system (as defined by the TCPA).

       22.       Defendants also sent the advertising text messages to Plaintiffs and other putative

Class members even though (i) they failed to establish written policies and procedures to ensure

compliance with the national and/or internal do-not-call rules and regulations, and train their staff



                                                  -5-
         Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 6 of 32



in compliance with such policies and procedures, and/or (ii) Plaintiffs and other putative Class

members have registered their telephone numbers on the national do-not-call registry.

        23.    Plaintiffs, on their own behalf and on behalf of all others similarly situated, bring

this lawsuit for an injunction requiring Defendants to cease all unsolicited text message activities

and for an award of statutory damages to Plaintiffs and members of the putative class under the

TCPA.

                    THE TELEPHONE CONSUMER PROTECTION ACT OF 1991
                                47 U.S.C. § 227, et seq.

        24.    Advancements in telephone dialing technology since the 1980s and 1990s have

made reaching a large number of consumers by telephone easier and more cost-effective. This

technology, however, has also brought with it an onslaught of unsolicited robocalls, spam text

messages, and junk faxes that intrude on individual privacy and waste consumer time and money.

        25.    Senator Ernest Hollings, sponsor of the TCPA, described such marketing practices

as “the scourge of modern civilization, they wake us up in the morning; they interrupt our dinner

at night; they force the sick and elderly out of bed; they hound us until we want to rip the telephone

out of the wall.” 137 Cong. Rec. 30, 821 (1990).

        26.    The FCC recently noted, “every month, U.S. consumers are bombarded by an

estimated 2.4 billion robocalls.” In the Matter of Advanced Methods to Target and Eliminate

Unlawful Robocalls, Notice of Proposed Rulemaking, Statement of Chairman Pai, 32 FCC Rcd.

2306, 2331 (2017) (emphasis added). That number has since increased to an estimated 2.5 billion

robocalls per month as of October 2017.3



3
        See In the Matter of Advanced Methods to Target and Eliminate Unlawful Robocalls, Report and
        Order and Further Notice of Proposed Rulemaking, Statements of Commissioners Clyburn and
        Rosenworcel, 32 FCC Rcd. 9706, 9756 & 9759 (2017).


                                                 -6-
         Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 7 of 32



       27.     In response to these unwanted telephone calls, text messages, and junk faxes, the

federal government and numerous states have enacted legislation to combat these widespread

telemarketing abuses. As Congress recognized:

               Many customers are outraged over the proliferation of intrusive,
               nuisance calls to their homes from telemarketers. … Banning such
               automated or prerecorded telephone calls to the home, except when
               the receiving party consents to receiving the call or when such calls
               are necessary in an emergency situation affecting the health and
               safety of the consumer, is the only effective means of protecting
               telephone consumers from this nuisance and privacy invasion.

Pub. L. No. 102-243 §§ 2(6) & (12) (1991), codified at 47 U.S.C. § 227 (emphasis added).4

       28.     As is relevant here, the TCPA prohibits “mak[ing] any call (other than a call made

for emergency purposes or made with the prior express consent of the called party) using any

automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

number assigned to a … cellular telephone service, …” 47 U.S.C. § 227(b)(1)(A)(iii); 47 C.F.R.

§ 64.1200(a)(1).

       29.     For purposes of the TCPA, “[a] text message to a cellular telephone … qualif[ies]

as a ‘call’ within the compass of § 227(b)(1)(A)(iii).” Campbell-Ewald Co. v. Gomez, 136 S. Ct.

663, 667 (2016) (citation omitted).5

       30.     “Automatic telephone dialing system” (“ATDS”) refers to any equipment that has

the “capacity to dial numbers without human intervention[.]” Griffith v. Consumer Portfolio Serv.,



4
       See also Susinno v. Work Out World, 862 F.3d 346, 352 (3rd Cir. 2017) (“‘[u]nsolicited
       telemarketing phone calls or text messages, by their nature, invade the privacy and disturb the
       solitude of their recipients’. . .”) (quoting Van Patten v. Vertical Fitness Group, LLC, 847 F.3d
       1037, 1043 (9th Cir. 2017)).
5
       See also In re Rules and Regulations Implementing the Telephone Consumer Protection Act of
       1991, Order, 30 FCC Rcd. 12484, 12485, ¶ 3 (2016) (the TCPA’s prohibition on robocalls
       “encompasses both voice and text calls, including short message service (SMS) calls and text calls
       and text calls made using Internet-to-phone technology . . .”).


                                                  -7-
         Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 8 of 32



Inc., 838 F. Supp. 2d 723, 726 (N.D. Ill. 2011) (citing In re Rules & Regulations Implementing the

TCPA of 1991, 18 FCC Rcd. 14014, 14092, ¶ 132 (2003) (“2003 TCPA Order”)).

       31.     In 2012, the FCC – the agency tasked with promulgating the implementing

regulations of the TCPA – revised its TCPA rules to require prior express written consent before

initiating a telephone call “that includes or introduces an advertisement or constitutes

telemarketing[.]” 47 C.F.R. § 64.1200(a)(2); In re Joint Petition filed by Dish Network, LLC, 28

FCC Rcd. 6574, 6589, ¶ 37 & fn. 113 (2013) (“Dish Network Ruling”).

       32.     According to FCC regulations, “prior express consent” must (i) be in writing; (ii)

be signed by the person providing the consent; (iii) clearly authorize the calling party to use an

ATDS or artificial or pre-recorded voice; (iv) specify the telephone number to which the person is

consenting to be called; and (v) not be a condition of purchasing any goods or services. In the

Matter of Rules and Regulations Implementing the TCPA of 1991, FCC Report and Order, 27 FCC

Rcd. 1830, 1843, ¶ 32 (2012) (“2012 TCPA Order”).

       33.     In 2003, the FCC adopted a national do-not-call registry to provide consumers with

an option to prohibit unwanted telemarketing solicitations. 2003 TCPA Order at 14034-35, ¶ 28.

       34.     The FCC rules also prohibit any person or entity from initiating a telemarketing

solicitation to any “residential telephone subscriber who has registered his or her telephone number

on the national do-not-call registry of persons who do not wish to receive telephone solicitations

that is maintained by the Federal Government.” 47 C.F.R. § 64.1200(c)(2). For purposes of this

provision of the TCPA, wireless subscribers who are registered on the national do-not-call list are

presumed to be “residential subscribers.” 2003 TCPA Order at 14038-39, ¶ 36.

       35.     The FCC rules also require telemarketers to maintain a company-specific internal

do-not-call list, to immediately record a consumer’s do-not-call request, and to cease any further



                                                -8-
           Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 9 of 32



telemarketing calls within thirty days of such request. 47 C.F.R. § 64.1200(d)(3).

          36.   The FCC’s regulations define “advertisement” as “any material advertising the

commercial availability or quality of any property, goods, or services.” 47 C.F.R. § 64.1200(f)(1).

Whether a call is an “advertisement” depends on the content of the material. Golan v. Veritas

Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

          37.   “Telemarketing” is defined as “the initiation of a telephone call or message for the

purpose of encouraging the purchase or rental of, or investment in, property, goods, or services,

which is transmitted to any person.” 47 C.F.R. § 64.1200(f)(12). The “telemarketing” inquiry

focuses on the purpose of the telephone call or message, rather than its content. Golan, 788 F.3d

at 820.

          38.   The FCC has also made rulings regarding the TCPA’s vicarious liability standards

as they relate to telemarketing. As early as 1995, the FCC stated that “[c]alls placed by an agent

of the telemarketer are treated as if the telemarketer itself placed the call.” In re Rules and

Regulations Implementing the TCPA of 1991, 10 FCC Rcd. 12391, 12397 (1995).

          39.   The FCC has also clarified that vicarious liability is imposed under federal common

law principles of agency for violations of either sections 227(b) or (c) that are committed by third-

party telemarketers. Dish Network Ruling at 6580 & ¶ 18.

          40.   The TCPA provides for injunctive relief and the greater of actual damages or $500

per violation, which may be trebled where defendant’s conduct was done willfully or knowingly.

47 U.S.C. §§ 227(b)(3) and (c)(5).

                       FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

          41.   Cordish is a family owned and privately-held commercial real estate developer.

Cordish builds co-working spaces, entertainment districts, gaming, hotels, restaurants, and sports-



                                                 -9-
        Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 10 of 32



anchored developments. Cordish owns over 50 restaurants, bars, and live music venues around the

country. According to its website, “[t]he Cordish Companies still owns and manages virtually

every business it has created.”6 (Emphasis added).

       42.     In a “Request for Qualification” filed by Cordish with the Virginia Beach

Development Authority on April 6, 2017, Cordish provided a list of “Developments Owned and

Managed”. Among the developments listed is “XFINITY Live! Phase One, Philadelphia, PA –

Sports Anchored Mixed-Use/Live Entertainment”.7

       43.     To retain exclusive and complete control over its bar and restaurant developments,

Cordish established an internal Entertainment Management Division in 1994, which it assigned

the name Entertainment Consulting International (“ECI”). While ECI publicly holds itself out as

providing services to a variety of clients in the hospitality business, on information and belief, it

exclusively provides services to Cordish-owned establishments.




6
       The Cordish Companies – About, http://cordish.com/about (last visited Dec. 11, 2018).
7
       Virginia Beach Multi-Venue Entertainment Development, Solicitation RFQ No. 1-2017, pages 75-
       77, https://www.yesvirginiabeach.com/resources/special-projects/Documents/RFP/Dome%20Site
       %202017/Cordish.pdf (last visited Dec. 12, 2018).



                                                -10-
          Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 11 of 32




           (Figure 1, showing a portion of a timeline from “About Cordish Companies”).9

          44.     As such, ECI is not the independent company, but rather part and parcel of Cordish

itself. Cordish uses its Entertainment Management Division (i.e., ECI), along with numerous

holding corporations such as PL Phase One Operations G.P., Inc. and PL Phase One Operations

L.P., to develop, implement, manage, and operate multiple entertainment districts (and dozens of

bars and restaurants within those districts) across the country, including XFINITY Live! and 1100

Social.

          45.     For instance, the LinkedIn profile of Jake Miller, Senior Vice President of ECI,

states that he is “Currently managing over 40 bars and restaurants [including] in … Philadelphia,

…”10 The LinkedIn profile of Ashley (Miller) St. Pierre, Director of Marketing of ECI, states that


9
          The Cordish Companies – About, http://cordish.com/about (last visited Dec. 11, 2018).
10
          https://www.linkedin.com/in/jake-miller-284bb238/ (last visited Dec. 12, 2018).



                                                    -11-
        Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 12 of 32



“ECI operates premier dining and entertainment districts including XFINITY Live! (Philadelphia,

PA), …”11 Likewise, the LinkedIn profile of Dayna Wilde, former Sales Building Director of ECI,

who worked for ECI from Dec 2011 through May 2013, provides that Ms. Wilde’s job duties as

Sales Building Director of ECI were as follows:

               … develop and implement sales building programs for multiple
               entertainment concepts. Train and manage a team of 35 sales managers and
               coordinators to increase sales in over 30 bar/restaurant/nightclub concepts
               across 6 entertainment districts. …12

       46.     Among the suite of services that ECI coordinates and directs for all Cordish bars

and restaurants, including XFINITY Live! and 1100 Social, is the ability to mass text message

potential customers. Indeed, Cordish, through ECI, is able to provide these mobile marketing

services by owning and operating the “TXT Live! SMS Platform,” which, as shown in Figure 2,

is self-proclaimed by Cordish as being one of its “assets”.




11
       https://www.linkedin.com/in/ashleymiller3/ (last visited Dec. 12, 2018).
12
       https://www.linkedin.com/in/dayna-wilde-444a1614/ (last visited Dec. 12, 2018).



                                                 -12-
        Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 13 of 32




                      (Figure 2, showing The Cordish Companies’ assets).14

       47.     To access the text messaging portal, Defendants’ employees visit the “ECI Contact

App” by navigating to the URL “https://txt.live” or “https://ecisms.com,” which both exist on the

same server. Once logged in, Defendants’ employees upload CSV files containing consumers’ cell

phone numbers, and create and sent promotional text message campaigns.

       48.     The ECI Contact App website reveals source code with instructions and a FAQ

section for Defendants’ employees explaining how to use the text messaging platform. For

instance, in response to “How do I create a new contact(s)?” the ECI Contact App states that users

“can select ‘Add New Contact’ or ‘Import CSV’ and follow instructions from there.” And, in



14
       Entertainment Consulting International, LLC – Services / Sales & Marketing,
       http://ecimgt.com/services (“Corporate national sales team to support unit level sales associates
       including: access to database management software … [including] Mobile marketing …”) (last
       visited Dec. 12, 2018).



                                                 -13-
          Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 14 of 32



response to “How do I start a new campaign,” the ECI Contact App states, “Near the top right

corner of the blue section, you’ll see a ‘New Campaign’ button. Click this, select a group(s) you

want to campaign to, adjust filters, click ‘Apply Filters’ and type the text you want to send.”15

          49.     As such, ECI developed the policies and procedures for creating text messaging

campaigns and collecting lists of consumers’ names and phone numbers for use in telemarketing

campaigns.

          50.     Most importantly, Cordish played a part in bringing the ECI Contact App online.

Aside from listing TXT Live! as one of its primary assets, Cordish owns the domain names

associated with the text messaging platform. In fact, Cordish’s Director of Information Services,

Paul Weil, registered the “txt.live” domain name by using an official Cordish email address and

Cordish’s mailing address in Baltimore, Maryland. Paul Weil also registered the “cordish.com”

domain name by providing the same Cordish email address and company address.

          51.     Between July 30, 2014 to April 4, 2018, Defendants and/or their agents utilized the

ECI Connect App (i.e., txt.live) to send text messages to the cellular telephone numbers of

Plaintiffs and the putative Class members for the purpose of promoting XFINITY Live! and 1100

Social.

          52.     Specifically, the hardware and software used by Defendants and/or their agents had

the capacity to generate and store random numbers, or store lists of telephone numbers, and to dial

those numbers, en masse, in an automated fashion without human intervention.

          53.     Plaintiffs and the putative Class never provided prior express consent, in writing or

otherwise, for Defendants to send autodialed, advertising, telemarketing text messages, and/or any

other communication to their cellular telephone numbers.


15
          See https://txt.live/users/sign_in


                                                  -14-
        Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 15 of 32



       54.      When Defendants obtain the cellular telephone number of a consumer or business,

they add them to a stored list of numbers to which Defendants and/or their agents repeatedly send

autodialed, advertising, and/or telemarketing text messages.

       55.      Defendants’ text messages are sent with equipment having the capacity to dial

telephone numbers without human intervention, the equipment is unattended by human beings,

and the equipment does, in fact, send text messages automatically, i.e., without human

intervention.

       56.      The equipment employed by Defendants and/or their agents not only have the

capacity to store or produce telephone numbers to be called using a random or sequential number

generator (and to dial such numbers), but was programmed to sequentially or randomly access

stored telephone numbers to automatically send text messages to those numbers.

       57.      The text messages sent by Defendants to Plaintiffs and the putative Class were

made for a commercial purpose in that they contain the brand name and location of XFINITY

Live! and/or 1100 Social, they promote specials and events at XFINITY Live! and/or 1100 Social,

and/or they encourage Plaintiffs and the putative class members to visit XFINITY Live! and/or

1100 Social with their friends or associates.

       58.      Defendants’ text messages are advertisements and/or constitute telemarketing as

defined by the TCPA. See 47 U.S.C. § 227(a); Golan, 788 F.3d at 820.

       59.      Not only do Defendants fail to obtain prior express consent before sending such

text messages, Defendants’ text messages do not provide a way of opting out of future text

messages.

       60.      Defendants sent such telemarketing text messages without first establishing written

policies or procedures to ensure compliance with the national and/or internal do-not-call rules and



                                                -15-
        Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 16 of 32



regulations, as required by 47 C.F.R. § 64.1200(d), and Defendants failed to train their staff in

compliance with such policies and procedures.16

       61.     Defendants sent these unsolicited text messages to Plaintiffs and other putative

class members’ cellular telephone numbers who may have their telephone numbers registered with

the national do-not-call registry.

       62.     On information and belief, many of Defendants’ text messages were sent within 12

months of one or more prior text messages, and Defendants lack an adequate system for preventing

the transmission of numerous automated text messages to the same telephone number.

       63.     Defendants are aware that the above-described text messages are being sent to

consumers and businesses without their prior express consent, and to consumers and businesses

who have registered their phone numbers on the do-not-call registry, but Defendants willfully

continue to send them anyway.

       64.     Plaintiffs and the putative Class members have been substantially damaged by

Defendants’ repeated text messages.17 Plaintiffs and the putative Class members’ privacy was

invaded; they were annoyed and inconvenienced; the repeated text messages intruded upon their

seclusion and interfered with the exclusive use of their property; they were charged out of pocket

cellular airtime minutes for the text messages and cellular data for services related to the text



16
       On September 24, 2018, Plaintiffs requested that Defendants provide their attorneys with a copy of
       any written policies and procedures that Defendants had established and implemented and/or
       instituted as of (1) July 30, 2014, (2) February 13, 2018, and (3) April 4, 2018, to ensure compliance
       with the TCPA, but Defendant failed to produce any such policies and procedures.
17
       See Van Patten, 847 F.3d at 1043 (allegations of “[u]nsolicited phone calls or text messages …
       invade the privacy and disturb the solitude of their recipients” and are sufficient to confer Article
       III standing); Susinno, 862 F.3d 346 (3rd Cir. 2017) (same); Manuel v. NRA Grp. LLC, 722 Fed.
       Appx. 141 (3rd Cir. 2018) (unpublished); Leyse v. Bank of Am. Nat’l Ass’n, 804 F.3d 316 (3rd Cir.
       2015).



                                                   -16-
        Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 17 of 32



message content;18 the ATDS calls intruded upon and occupied the capacity of the cellular phones

of Plaintiffs and the Class members, depleted and/or reduced the lifespan of their cellular phone

batteries,19 caused Plaintiffs and the Class members to incur the costs of electricity to recharge

their phones;20 and, on information and belief, Defendants’ repeated text messages have caused

unwanted use, damage and/or depletion of their property, including, but not limited to, a reduction

in the lifespan of their LCD screens, speakers, vibration motors, and other hardware and/or

electronic components.

               FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF THOMAS WILSON

       65.     At all times relevant hereto, Plaintiff Thomas Wilson has paid a third-party provider

for cellular telephone service and cellular data service on his personal cellular telephone, which

has an area code specific to eastern Pennsylvania.

       66.     Plaintiff Wilson has visited and attended a happy hour at XFINITY Live! and/or

1100 Social.

       67.     On multiple occasions in 2015, 2016, and 2017, Defendants and/or their agents




18
       See In re Rules Implementing the Tel. Consumer Prot. Act of 1991, 23 FCC Red. 559, 562, ¶ 7
       (2008) (“wireless customers are charged for incoming calls whether they pay in advance or after
       the minutes are used.”); see also Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637 (7th Cir.
       2012) (recipients are damaged because they are charged “out of pocket” cellular airtime minutes);
       Lee v. Credit Mgmt., LP, 846 F. Supp. 2d 716, 729 (S.D. Tx. 2012) (Plaintiff’s statement that he
       pays a third-party provider for cellular phone services is sufficient to show that an individual was
       charged for the calls); Warnick v. Dish Network LLC, No. 12-cv-01952 (D. Co. Sep. 30, 2014)
       (“users of cellular telephone numbers are indeed charged for incoming calls, regardless of whether
       they incur any additional charges for such calls.”).
19
       See e.g., Apple Inc., Battery Servicing and Recycling, http://www.apple.com/batteries/service-and-
       recycling (“All rechargeable batteries have a limited lifespan … Your own battery’s lifespan will
       vary depending on how you use your device …”).
20
       See Mey v. Got Warranty, supra fn. 2, 193 F. Supp. 3d at 645-47 (Intangible harms include
       “intrusion upon and occupation of the plaintiff’s cell phone. … [and] intrusion upon another
       person’s computerized electronic equipment …” Tangible harms, including the cost of electricity,
       “[w]hile certainly small, [are] real, and the cumulative effect could be consequential.”).


                                                  -17-
        Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 18 of 32



caused text messages to be sent, automatically and without human intervention, to Plaintiff

Wilson’s cell phone using an ATDS.

        68.    The text messages contained XFINITY Live! and/or 1100 Social’s brand name and

location, promoted specials and events at XFINITY Live! and/or 1100 Social, and/or encouraged

Plaintiff Wilson to visit XFINITY Live! and/or 1100 Social with his friends or associates.

        69.    The text messages sent by Defendants to Plaintiff Wilson were made for a

commercial purpose and are advertisements and/or constitute telemarketing as defined by the

TCPA.

        70.    Defendants did not provide Plaintiff and the Class members with notice that they

intended to send multiple autodialed, advertising, and/or telemarketing text messages to their

cellular telephone numbers.

        71.    Plaintiff and the Class members never provided prior express consent in writing, or

otherwise, for Defendants to send such text messages to their cell phones by using an ATDS.

        72.    In November 2010, Plaintiff registered his wireless number with the national do-

not-call registry and received confirmation that his do-not-call registration would be effective as

of December 7, 2010.

        73.    Since the effective date of Plaintiff Wilson’s registration on the national do-not-call

list in December 2010 and between July 30, 2014 and April 4, 2018, Defendants have sent

numerous advertising and/or telemarketing text messages to Plaintiff, at least two of which were

within 12 months of one or more prior text messages.

        74.    As a result of repeated and incessant advertising and/or telemarketing calls and text

messages being made to his cell phone number, including those made by Defendants, in February

2017, Plaintiff applied for and received a new cell phone and cell phone number.



                                                -18-
        Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 19 of 32



               FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF JOHN GALVAGNO

        75.    At all times relevant hereto, Plaintiff John Galvagno has paid a third-party provider

for cellular telephone service and cellular data service on his personal cellular telephone, which

has an area code specific to eastern Pennsylvania.

        76.    Plaintiff Galvagno has visited and attended a happy hour at XFINITY Live! and/or

1100 Social.

        77.    On multiple occasions in 2016 and 2017 (and at least twice within a twelve-month

period), Defendants and/or their agents caused text messages to be sent, automatically and without

human intervention, to Plaintiff Galvagno’s cell phone using an ATDS.

        78.    The text messages contained XFINITY Live! and/or 1100 Social’s brand name and

location, promoted specials and events at XFINITY Live! and/or 1100 Social, and/or encouraged

Plaintiff Galvagno to visit XFINITY Live! and/or 1100 Social with his friends or associates.

        79.    The text messages sent by Defendants to Plaintiff Galvagno were made for a

commercial purpose and are advertisements and/or constitute telemarketing as defined by the

TCPA.

        80.    Defendants did not provide Plaintiff Galvagno with notice that they intended to

send multiple autodialed, advertising, and/or telemarketing text messages to their cellular

telephone numbers.

        81.    Plaintiff Galvagno never provided prior express consent in writing, or otherwise,

for Defendants to send such text messages to their cell phones by using an ATDS.

                 FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF ERICA CRUZ

        82.    At all times relevant hereto, Plaintiff Erica Cruz has paid a third-party provider for

cellular telephone service and cellular data service on her personal cellular telephone, which has



                                               -19-
          Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 20 of 32



an area code specific to eastern Pennsylvania.

          83.   Plaintiff Cruz has visited and attended a happy hour at XFINITY Live! and/or 1100

Social.

          84.   On multiple occasions in 2016 and 2017 (and at least twice in a twelve-month

period), Defendants and/or its agents caused text messages to be sent, automatically and without

human intervention, to Plaintiff Cruz’s cell phone using an ATDS.

          85.   The text messages contained XFINITY Live! and/or 1100 Social’s brand name and

location, promoted specials and events at XFINITY Live! and/or 1100 Social, and/or encouraged

Plaintiff Cruz to visit XFINITY Live! and/or 1100 Social with her friends or associates.

          86.   The text messages sent by Defendants to Plaintiff Cruz were made for a commercial

purpose and are advertisements and/or constitute telemarketing as defined by the TCPA.

          87.   Defendants did not provide Plaintiff Cruz with notice that they intended to send

multiple autodialed, advertising, and/or telemarketing text messages to their cellular telephone

numbers.

          88.   Plaintiff Cruz never provided prior express consent in writing, or otherwise, for

Defendants to send such text messages to their cell phones by using an ATDS.

          89.   If Defendants had advised Plaintiff Cruz and the Class members that they intended

to incessantly send advertising and/or telemarketing text messages to their cellular phone numbers,

and/or if Plaintiff Cruz and the Class members had not been required to provide their personal

information in order to receive happy-hour discounts on food and drink, Plaintiff Cruz and the

Class members would have expressly refused to provide their personal information to Defendants.

                                 CLASS ACTION ALLEGATIONS

          90.   Plaintiffs restate and incorporate by reference all paragraphs of this Complaint,



                                                 -20-
        Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 21 of 32



including all subparagraphs thereof.

       91.     As to Count I for violation of the TCPA (the “227(b)(1)(A)(iii) Class”), Plaintiffs

bring this action on behalf of themselves and on behalf of a putative Class defined as:

               All persons and entities within the United States to whom
               Defendants (or a third party acting on Defendants’ behalf) (1) sent a
               text message; (2) to his or her cellular telephone number; (3) that
               promoted XFINITY Live! and/or 1100 Social; (4) between July 30,
               2014 to April 4, 2018.

       92.     As to Count II for violation of the TCPA (the “64.1200(d) Class”), Plaintiffs bring

this action on behalf of themselves and on behalf of a putative Class defined as:

               All persons and entities within the United States to whom
               Defendants (or a third party acting on Defendants’ behalf) (1) sent
               more than one text message; (2) to his or her cellular telephone
               number; (3) that promoted XFINITY Live! and/or 1100 Social; (4)
               between July 30, 2014 to April 4, 2018; and (5) within any twelve-
               month period.

       93.     As to Count III for violation of the TCPA (the “227(c) Class”), Plaintiff Wilson

bring this action on behalf of themselves and on behalf of a putative class defined as:

               All persons and entities within the United States (1) whose cellular
               telephone number had been registered with the National Do-Not-
               Call Registry; and to whom Defendants (or a third party acting on
               Defendants’ behalf) (2) sent more than one text message; (3) to his
               or her cellular telephone number; (4) that promoted XFINITY Live!
               and/or 1100 Social; (5) between July 30, 2014 to April 4, 2018; and
               (6) within any twelve-month period.

       94.     The following people are excluded from the Classes: (1) any judge or magistrate

presiding over this action and members of their families; (2) Defendant, its subsidiaries, parents,

successors, predecessors, and any entity in which Defendants or its parents have a controlling

interest and its current or former employees, officers and directors; (3) persons who properly

execute and file a timely request for exclusion from the Classes; (4) persons whose claims in this

matter have been finally adjudicated on the merits or otherwise released; (5) the parties’ counsel;


                                               -21-
        Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 22 of 32



and (6) the legal representatives, successors, and assigns of any such excluded persons.

       95.     Numerosity – Fed. R. Civ. P. 23(a)(1). Plaintiffs do not know how many members

are in the putative class but believes them to be in the tens of thousands, if not more. On

information and belief, the number of class members is so numerous that their individual joinder

is impracticable. The precise number of putative class members and their phone numbers can be

obtained from information and records in the possession and control of Defendants or third parties

acting on Defendants’ behalf.

       96.     Existence and Predominance of Common Questions of Law and Fact – Fed. R.

Civ. P. 23(a)(2) & 23(b)(3). Common questions of law or fact exist as to all members within the

putative class and predominate over any questions solely affecting any individual member. The

predominating common legal and factual questions, each of which may also be certified under

Fed. R. Civ. P. 23(c)(4), include the following:

               (a)    Whether Defendants and/or their agents used an ATDS to send text

                      messages;

               (b)    Whether the equipment used by Defendants, or a third party on Defendants’

                      behalf, has the capacity to send text messages automatically, i.e., without

                      human intervention;

               (c)    Whether Defendants’ text messages are advertisements;

               (d)    Whether Defendants’ text messages constitute telemarketing;

               (e)    Whether Defendants advised Plaintiffs and the class members that they

                      intended to send autodialed, advertising, and/or telemarketing text messages

                      to their cellular telephone numbers;

               (f)    Whether Defendants obtained prior express consent, written or otherwise,



                                               -22-
        Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 23 of 32



                      to send autodialed, advertising, and/or telemarketing text messages to the

                      cellular telephone numbers of Plaintiffs and the class members;

               (g)    Whether Defendants’ text messages were sent for an emergency purpose;

               (h)    Whether Defendants’ text messages were sent willfully or knowingly;

               (i)    Whether Defendants (i) established and implemented written procedures to

                      comply with the national do-not-call rules; (ii) trained their personnel in

                      procedures established pursuant to the national do-not-call rules; (iii)

                      maintained a list of telephone numbers Defendants may not contact; (iv)

                      employed a version of the national do-not-call registry obtained from the

                      administrator of the registry no more than 31 days prior to the date any call

                      or text is made; and (v) maintained records documenting this process;

               (j)    Whether Defendants (i) established and implemented written procedures to

                      comply with the internal do-not-call rules; (ii) trained their personnel in

                      procedures established pursuant to the internal do-not-call rules; (iii)

                      maintained an internal list of telephone numbers Defendants may not

                      contact; (iv) employed a version of the internal do-not-call list containing

                      numbers updated no more than 30 days prior to the date any call is made;

                      and (v) maintained records documenting this process; and/or

               (k)    Whether, and to what extent, class members are entitled to equitable relief,

                      including declaratory relief, a preliminary injunction, and/or permanent

                      injunction.

       97.     Typicality – Fed. R. Civ. P. 23(a)(3). Plaintiffs’ claims are typical of the claims

of the putative classes he seeks to represent. The factual and legal bases of Defendants’ liability



                                               -23-
        Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 24 of 32



to Plaintiffs is the same for all putative class members: (i) Defendants violated the TCPA by using

an ATDS to send text messages without obtaining prior express written consent in writing or

otherwise; (ii) Defendants violated the TCPA by sending multiple promotional text messages

without complying with the requirements of 47 C.F.R. § 64.1200(d) and/or 47 U.S.C. § 227(c).

       98.     Adequacy of Representation – Fed. R. Civ. P. 23(a)(4). Plaintiffs will fairly and

adequately protect the interests of the putative class members. Plaintiffs have no interests that

might conflict with the interests of the putative class members. Plaintiffs will pursue the claims

vigorously, and Plaintiffs have retained counsel competent and experienced in TCPA class actions

and complex litigation.

       99.     Superiority – Fed. R. Civ. P. 23(b)(3). A class action is superior to all other

available means for the fair and efficient adjudication of this controversy. The damages or other

financial detriment suffered by individual class members is small compared with the burden and

expense that would be entailed by individual litigation of their claims against Defendants. It would

thus be virtually impossible for class members, on an individual basis, to obtain effective redress

for the wrongs done to them. Furthermore, even if class members could afford such individualized

litigation, the court system could not. Individualized litigation would create the danger of

inconsistent or contradictory judgments arising from the same set of facts. Individualized litigation

would also increase the delay and expense to all parties and the court system from the issues raised

by this action. By contrast, the class action device provides the benefits of adjudication of these

issues in a single proceeding, economies of scale, and comprehensive supervision by a single court,

and presents no unusual management difficulties under the circumstances here.




                                                -24-
        Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 25 of 32



                                        COUNT I
                    VIOLATIONS OF THE TCPA, 47 U.S.C. § 227(b)(1)(A)(iii)

       100.    Plaintiffs restate and incorporate by reference all paragraphs of this Complaint,

including all subparagraphs thereof.

       101.    Defendants and/or their agents employed an ATDS to send non-emergency text

messages, automatically and without human intervention, to the cellular or wireless telephones of

Plaintiffs and the members of 227(b)(1)(A)(iii) Class.

       102.    Defendants never obtained prior express consent in writing, or otherwise, advising

Plaintiffs or the members of the 227(b)(1)(A)(iii) Class that they intended to send autodialed,

advertising, and/or telemarketing text messages to their cellular or wireless telephones.

       103.    As a result of Defendants’ conduct and pursuant to Section 227(b)(3) of the TCPA,

Plaintiff and the 227(b)(1)(A)(iii) Class were harmed and are entitled to a minimum of $500 in

damages for each unlawful text message.

       104.    Plaintiffs and the 227(b)(1)(A)(iii) Class are also entitled to an injunction against

future calls. 47 U.S.C. § 227(b)(3).

       105.    Defendants’ text messages were willful and knowing, in that Defendants knew they

were obtaining and storing cellular telephone numbers and employing equipment that would send

autodialed, advertising, and/or telemarketing text messages to such numbers; Defendants intended

that such equipment would in fact send automated text messages containing the XFINITY Live!

and/or 1100 Social brand name and location, and promoting specials and events at XFINITY Live!

and/or 1100 Social; and Defendants knew that they had not obtained prior express consent in

writing, or otherwise, from Plaintiffs or any of the putative class members to send such text

messages.

       106.    “Willful … means that the violator knew that he was doing the act in question. …


                                               -25-
        Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 26 of 32



A violator need not know that his action or inaction constitutes a violation; ignorance of the law is

not a defense or mitigating circumstance.” In re Dynasty Mtg., L.L.C., 22 FCC Rcd. 9453, 9470

& fn. 86 (May 14, 2007) (citations omitted).

       107.    Because Defendants’ misconduct was willful and knowing, the Court should treble

the amount of statutory damages recoverable by the Plaintiffs and putative class members.

                                         COUNT II
                       VIOLATIONS OF THE TCPA, 47 C.F.R. § 64.1200(d)

       108.    Plaintiffs restate and incorporate by reference all paragraphs of this Complaint,

including all subparagraphs thereof.

       109.    Defendants’ text messages were made for a commercial purpose, in that they

contain the brand name and location of XFINITY Live! and/or 1100 Social, they promote specials

and events at XFINITY Live! and/or 1100 Social, and/or they encourage Plaintiffs and the putative

class members to visit XFINITY Live! and/or 1100 Social with their friends or associates.

       110.    Defendants sent more than one advertising and/or telemarketing text message

within any twelve-month period to Plaintiffs and the 64.1200(d) Class even though Defendants

did not first institute procedures for initiating telemarketing calls or text messages that meet (or

exceed) the following minimum standards:

               •       Written policies and procedures, available upon demand, for
                       maintaining a do-not-call list;

               •       Policies and procedures for the training of personnel engaged in any
                       aspect of telemarketing, on the existence and use of the do-not-call
                       list;

               •       Policies and procedures for the recording of any request not to
                       receive calls, at the time the request is made, including the
                       subscriber’s name, if provided, and telephone number, and honoring
                       any such requests within a reasonable time from the date such
                       request is made.



                                                -26-
        Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 27 of 32



               •       Policies and procedures for employing a version of the internal do-
                       not-call list containing numbers updated no more than 30 days prior
                       to the date any call is made;

               •       Policies and procedures for providing the called party with the name
                       of the individual caller, the name of the person or entity on whose
                       behalf the call is being made, and a telephone number or address at
                       which the person or entity may be contacted; and

               •       Policies and procedures for maintaining records documenting this
                       process, for a period of not less than 5 years.

       111.    On information and belief, Defendants are not tax-exempt nonprofit organizations

and are therefore required to comply with the minimum standards set forth in 47 C.F.R. §

64.1200(d). See 47 C.F.R. § 64.1200(d)(7).

       112.    On information and belief, Defendants did not implement any of the minimum

standards required by 47 C.F.R. § 1200(d)(1)-(6).

       113.    Defendants’ text messages do not sufficiently identify the name of the individual

caller, and do not provide a (working) telephone number21 or address at which the person or entity

may be contacted.

       114.    As a result of Defendants’ conduct and pursuant to Section 227(c)(5) of the TCPA,

Plaintiffs and the 64.1200(d) Class were harmed and are entitled to a minimum of $500 in damages

for each unlawful text message.

       115.    Plaintiffs and the 64.1200(d) Class are also entitled to an injunction against future

calls. 47 U.S.C. § 227(c)(5).

       116.    Defendants’ text messages were willful and knowing, in that Defendants knew they



21
       Defendants’ text messages do not provide a telephone number, toll-free or otherwise, for consumers
       and businesses to call in order to opt out of future text messages. Additionally, if you call the
       telephone numbers Defendants used to send a text message to Plaintiff cellular telephone number,
       you are greeted with a message that states, “Unable to complete this call as dialed. Please check
       the number and call again.”


                                                 -27-
        Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 28 of 32



were sending advertising and/or telemarketing text messages to the cellular telephone numbers of

Plaintiffs and the Class members without first implementing procedures required by 47 C.F.R. §

64.1200(d), but Defendants chose to send such text messages anyways.

       117.    “Willful … means that the violator knew that he was doing the act in question. . . .

A violator need not know that his action or inaction constitutes a violation; ignorance of the law is

not a defense or mitigating circumstance.” In re Dynasty Mtg., L.L.C., 22 FCC Rcd. 9453, 9470

& fn. 86 (May 14, 2007) (citations omitted).

       118.    Because Defendants’ misconduct was willful and knowing, the Court should treble

the amount of statutory damages recoverable by the Plaintiffs and putative class members.

                                      COUNT III
           VIOLATIONS OF THE TCPA, 47 U.S.C. § 227(c); 47 C.F.R. § 64.1200(c)(2)

       119.    Plaintiffs restate and incorporate by reference all paragraphs of this Complaint,

including all subparagraphs thereof.

       120.    Defendants’ text messages were made for a commercial purpose, in that they

contain the brand name and location of XFINITY Live! and/or 1100 Social, they promote specials

and events at XFINITY Live! and/or 1100 Social, and/or they encourage Plaintiffs and the putative

class members to visit XFINITY Live! and/or 1100 Social with their friends or associates.

       121.    Defendants sent more than one advertising and/or telemarketing text message

within any twelve-month period to Plaintiffs and the 227(c) Class after their telephone numbers

had been registered on the national do-not-call registry for more than 31 days.

       122.    These advertising and/or telemarketing text messages were made even though

Defendants did not obtain prior express consent in writing, or otherwise, to send such text

messages to Plaintiffs or the 227(c) Class.

       123.    As a result of Defendants’ conduct and pursuant to Section 227(c)(5) of the TCPA,


                                                -28-
        Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 29 of 32



Plaintiffs and the 227(c) Class were harmed and are entitled to $500 in damages for each violation.

       124.    Plaintiffs and the 227(c) Class are also entitled to an injunction against future calls.

47 U.S.C. § 227(c)(5).

       125.    On information and belief, Defendants failed to (i) establish and implement written

procedures to comply with the national do-not-call rules; (ii) train their personnel in procedures

established pursuant to the national do-not-call rules; (iii) maintain a list of telephone numbers

Defendants may not contact; (iv) employ a version of the national do-not-call registry obtained

from the administrator of the registry no more than 31 days prior to the date any call is made, and

(v) maintain records documenting this process.

       126.    On information and belief, Defendants failed to honor the national do-not-call

registry, failed to provide “an interactive opt-out mechanism” by which Plaintiffs and the 227(c)

Class could opt out of future calls, and failed to maintain an “automated, interactive voice- and/or

key press-activated opt-out mechanism” by which Plaintiffs and the 227(c) Class could call a

separate toll-free number and add their numbers to Defendants’ internal do-not-call list.

       127.    Defendants’ text messages were willful and knowing, in that Defendants knew they

were sending advertising and/or telemarketing text messages to the cellular telephone numbers of

Plaintiffs and the class members registered on the national do-not-call list, but Defendants chose

to send such text messages anyway.

       128.    “Willful … means that the violator knew that he was doing the act in question. …

A violator need not know that his action or inaction constitutes a violation; ignorance of the law is

not a defense or mitigating circumstance.” In re Dynasty Mtg., L.L.C., 22 FCC Rcd. 9453, 9470 n.

86 (May 14, 2007) (citations omitted).

       129.    Because Defendants’ misconduct was willful and knowing, the Court should treble



                                                -29-
        Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 30 of 32



the amount of statutory damages recoverable by the Plaintiffs and putative class members.

                                       PRAYER FOR RELIEF

Wherefore, Plaintiffs Thomas Wilson, John Galvagno, and Erica Cruz, individually and on behalf

of the Class, pray for the following relief:

       (a)     An order certifying the Classes as defined above, appointing Plaintiffs as the

representatives of the Classes, and appointing their counsel as Class Counsel;

       (b)     An order declaring that Defendant’s actions, as set out above, violate the TCPA;

       (c)     An order declaring that the telephone calling equipment used to send the text

messages at issue here constitutes an automatic telephone dialing system under the TCPA;

       (d)     An injunction requiring Defendants to cease all unlawful text message activities

and enjoining Defendants from using automated or computerized dialing equipment to place text

message calls without consent;

       (e)     An award of statutory, and treble damages;

       (f)     An Award of reasonable attorneys’ fees and costs; and

       (g)     Such other and further relief that the Court deems reasonable and just.

                                           JURY DEMAND

       Plaintiff demands a trial by jury of all claims that are so triable.




                                                -30-
       Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 31 of 32



Date: December 12, 2018
                                            /s/ Stephen J. Nolan
                                           Stephen J. Nolan, Esquire
                                           SMITH, GILDEA & SCHMIDT, LLC
                                           600 Washington Avenue, Suite 200
                                           Towson, MD 21204
                                           410-821-0070
                                           410-821-0071 (fax)
                                           snolan@sgs-law.com

                                           David D. Langfitt, Esquire
                                           Michael B. Leh, Esquire
                                           LOCKS LAW FIRM
                                           601 Walnut Street, Suite 720 East
                                           Philadelphia, PA 19106
                                           215-893-0100 (tel.)
                                           215-893-3444 (fax)
                                           mleh@lockslaw.com
                                           dlangfitt@lockslaw.com

                                           William C. Kenney (pro hac vice)
                                           BILL KENNEY LAW FIRM, LLC
                                           1100 Main Street, Suite 1800
                                           Kansas City, MO 64105
                                           (816) 842-2455 (tel.)
                                           (816) 474-8899 (fax)
                                           bkenney@billkenneylaw.com

                                           and

                                           Ari N. Rodopoulos (pro hac vice)
                                           WOOD LAW FIRM, LLC
                                           1100 Main Street, Suite 1800
                                           Kansas City, MO 64105-5171
                                           (816) 256-3582 (tel.)
                                           (816) 337-4243 (fax)
                                           ari@woodlaw.com

                                           Attorneys for Plaintiff and all others
                                           similarly situated




                                    -31-
        Case 1:18-cv-03285-DKC Document 25 Filed 12/13/18 Page 32 of 32



                                CERTIFICATE OF SERVICE

       I hereby certify that, on December 12, 2018, the foregoing document was electronically

filed with the Court’s Electronic Filing System and will be served electronically on all registered

attorneys of record.

                                                       /s/ Bill Kenney
                                                      William C. Kenney




                                               -32-
